Citation Nr: 1759529	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In September 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  The evidence is in relative equipoise as to whether current bilateral hearing loss is related to in-service noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent medical or lay evidence of  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, including sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred or aggravated during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran maintains that he has current bilateral hearing loss disability as a direct result of hazardous noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss during active service as a result of in-service exposure to hazardous noise during the performance of his duties testing, maintaining, and repairing radio and navigation equipment on jets while working outdoors on runways.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).

A September 2012 VA examination diagnosed bilateral sensorineural hearing loss.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral pure tone threshold levels at a frequency greater than 40 decibels at four frequencies in the 500 to 4000 Hertz range.  38 C.F.R. § 3.385 (2017).  In addition, the Veteran's speech recognition scores using the Maryland CNC Test are less than 94 percent in both ears.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's September 1964 entrance examination shows that he had normal hearing upon entering service.  The Veteran's separation examination indicates that there was a slight shift in his hearing bilaterally in the 4000 Hertz range, from 0 at entrance into service to 10 degrees upon discharge.

Medical treatment records from May 2008 show that the Veteran's hearing acuity had declined significantly since service and he was diagnosed with bilateral sensorineural hearing loss.  The Veteran was prescribed hearing aids in 2011.

In an August 2012 lay statement, the Veteran reported that during service during a one year assignment testing radio receivers on runway lanes, he had to remove his hearing protection on a regular basis.  He stated that although each exposure to noise was of short duration, he was exposed to hazardous noise levels from "screaming" jet engines each time he had to remove his hearing protection.  He also reported that the noise was exacerbated by the Blue Angels pilots use of the same runways where he worked.  He noticed that his hearing had deteriorated within three to five years of being exposed to the in-service hazardous noise levels.  He also reported that he had never been exposed to such noise levels before or after service.

The Veteran submitted a medical opinion in May 2015, in which a doctor stated that an opinion that the noise exposure in service was a significant contributing factor in causing the Veteran's hearing disability.

Further, at the Veteran's hearing before the Board, he testified that during service while maintaining radio and navigation equipment on the runway, approximately twelve jets at a time would fire up and take off within a couple of hundred of feet of where he was working and that he was subject to hazardous noise for a year.

The Veteran is competent to report in-service exposure to noise and resultant diminished hearing, as hearing loss is a condition with unique and readily identifiable features that are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Accordingly, the Board finds the Veteran's account of experiencing in-service hazardous noise to be credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran to be credible in his report of having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss occurred following exposure to excessive noise during active service that has continued to deteriorate since that time.

The Board acknowledges that an October 2012 VA examination report diagnosed bilateral sensorineural hearing loss disability for VA purposes, but opined that it was less likely than not related to the Veteran's service because the changes in his hearing between entering and leaving service were not significant.

However, the Board assigns less probative value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology, and did not have the opportunity to review the Veteran's hearing testimony and lay statement regarding experiencing hearing loss after service, but not before.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability was not due to in-service noise exposure, the examiner based the negative opinion solely upon the absence of documented hearing loss at separation.  Further, while the report indicates that the Veteran's prior medical records were examined, the examiner did not provide an analysis of the Veteran's medical history or lay history.  However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002).  That report of continuity of symptomatology suggests a link between current bilateral hearing loss and active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is a medical opinion in favor of the claim and an opinion against the claim.  Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.

When the evidence for and against a claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


